Title: From Alexander Hamilton to James Dill, 23 October 1799
From: Hamilton, Alexander
To: Dill, James


          
            Sir,
            New York Octor. 23rd. 99
          
          The letter of which you Acknowledge the receipt was written under the idea that you had not joined the army. But the disposition of particular corps and officers belongs to the General Officer immediately commanding the Western army, and I can not, with propriety interfere. If in the desire which you express to be stationed at Pittsburg you have reference to any thing more than a temporary settlement position, it will be impossible to comply with the your request. An officer should always be ready to comply with obey the orders of his superior—Unless therefore your wish arises from the particular situation of your wife at the present time moment, and is of course limited in point of time you will do well to renew your offer of a resignation.
          With Consideration I am, Sir
          Lt. Dill—
        